Title: From Thomas Jefferson to John Stark, 19 August 1805
From: Jefferson, Thomas
To: Stark, John


                  
                     Respected General 
                     
                     Monticello Aug. 19. 05
                  
                  I have lately learnt through the channel of the newspapers, and learnt with great pleasure, that you are still in life, & enjoy health & spirits. the victories of Bennington, the first link in that chain of successes which issued in the surrender at Saratoga, are still fresh in the memory of every American, & the name of him who atchieved them dear to his heart. Permit therefore a stranger who knows you only by the services you have rendered, to express to you, the sincere emotions of pleasure and attachment which he fell on learning that your days had been thus prolonged, his fervent prayers that they may still be continued in comfort, and the conviction, that, whenever they end, your memory will be cherished by those who come after you, as of one who has not lived in vain for his country.   I salute you, venerable patriot & General, with affection & reverence.
                  
                     Th: Jefferson 
                     
                  
               